       Case 1:21-cr-02007-SAB          ECF No. 28   filed 02/18/21   PageID.42 Page 1 of 5




1
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
2                                                                    EASTERN DISTRICT OF WASHINGTON




3                                                                     Feb 18, 2021
                                                                          SEAN F. MCAVOY, CLERK


4

5                          UNITED STATES DISTRICT COURT

6                         EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                        No. 1:21-CR-02007-SAB-1

8                         Plaintiff,                  ORDER GRANTING UNITED
                                                      STATES MOTION TO WITHDRAW
9    vs.                                              MOTION FOR DETENTION AND
                                                      SETTING CONDITIONS OF
10   MARIA MENDEZ-GUTIERREZ,                          RELEASE

11                        Defendant.                  ECF Nos. 9, 26

12         On Thursday, February 18, 2021, Defendant appeared before the Court.

13   With her consent, Defendant appeared by video from Yakima County Jail and was

14   represented by Greg Scott and assisted by federal court-certified interpreter Maria

15   Escobedo-Gonzalez. Assistant United States Attorney Richard Burson represented

16   the United States.

17         The United States orally moved to withdraw its Motion for Detention (ECF

18   No. 26) and concurred with the release on conditions.

19         ACCORDINGLY, IT IS ORDERED:

20         1.     The United States’ Motion to Withdraw Motion for Detention (ECF


     ORDER DENYING UNITED STATES’ MOTION FOR DETENTION AND
     SETTING CONDITIONS OF RELEASE - 1
       Case 1:21-cr-02007-SAB       ECF No. 28     filed 02/18/21   PageID.43 Page 2 of 5




1    No. 26) is GRANTED. The United States’ Motion for Detention (ECF No. 9) is

2    DENIED as moot.

3          2.       If a party desires this Court to reconsider conditions of release

4    because of material and newly discovered circumstances under 18 U.S.C. §

5    3142(f), that party shall file a motion with the Court, served upon the United States

6    Attorney, stating what circumstances are new, how they are established, and the

7    requested change in conditions of release.

8          3.       If a party seeks review of this Order by another court pursuant to 18

9    U.S.C. § 3145(a), counsel shall adhere to the Detention Order Review Protocol

10   found in LCrR 46(k).

11         4.       Defendant is bound over to Chief Judge Stanley A. Bastian for further

12   proceedings.

13         5.       Defendant shall abide by the following conditions at all times:

14                       STANDARD CONDITIONS OF RELEASE

15         1.       Defendant shall not commit any offense in violation of federal, state

16   or local law. Defendant shall advise the supervising Pretrial Services Officer and

17   defense counsel within one business day of any charge, arrest, or contact with law

18   enforcement. Defendant shall not work for the United States government or any

19   federal or state law enforcement agency, unless Defendant first notifies the

20   supervising Pretrial Services Officer in the captioned matter.


     ORDER DENYING UNITED STATES’ MOTION FOR DETENTION AND
     SETTING CONDITIONS OF RELEASE - 2
       Case 1:21-cr-02007-SAB      ECF No. 28    filed 02/18/21   PageID.44 Page 3 of 5




1          2.     Defendant shall immediately advise the Court and the United States

2    Attorney in writing before any change in address.

3          3.     Defendant shall appear at all proceedings and surrender as directed for

4    service of any sentence imposed.

5          4.     Defendant shall sign and complete form A.O. 199C before being

6    released and shall reside at the address furnished.

7          5.     Defendant shall not possess a firearm, destructive device or any

8    dangerous weapons.

9          6.     Defendant shall report to the U.S. Probation/Pretrial Services office

10   before or immediately after release and shall report as often as they direct, at such

11   times and in such manner as they direct.

12         7.     Defendant shall contact defense counsel at least once a week.

13         8.     Defendant is further advised it is unlawful for any person who is

14   under indictment for a crime punishable by imprisonment for a term exceeding one

15   year, to receive, ship or transport in interstate or foreign commerce any firearm or

16   ammunition or receive any firearm or ammunition which has been shipped or

17   transported in interstate or foreign commerce.

18         9.     Defendant shall refrain from use or unlawful possession of a narcotic

19   drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed

20   by a licensed medical practitioner in conformance with Federal law. Defendant


     ORDER DENYING UNITED STATES’ MOTION FOR DETENTION AND
     SETTING CONDITIONS OF RELEASE - 3
       Case 1:21-cr-02007-SAB        ECF No. 28   filed 02/18/21   PageID.45 Page 4 of 5




1    may not use or possess marijuana, regardless of whether Defendant has been

2    authorized medical marijuana under state law.

3          10.    Defendant shall surrender any passport to Pretrial Services and shall

4    not apply for a new passport.

5                        SPECIAL CONDITIONS OF RELEASE

6          1.     Defendant shall remain in the Eastern District of Washington unless

7    given permission by the United States Probation/Pretrial Services Office.

8          2.     Defendant shall avoid all contact, direct or indirect, with any co-

9    defendants and with any persons who Defendant would reasonably know are or

10   may become a victim or potential witness in the subject investigation or

11   prosecution. Except, Defendant shall be permitted to have contact with co-

12   defendant J.P.G who is her husband. Defendant may not, however, discuss the

13   underlying criminal matter or its investigation with J.P.G.

14         3.     Defendant shall notify the United States Probation/Pretrial Services

15   Office within 24 hours of any change in address, telephone number, or

16   employment.

17         4.     Defendant shall execute a $10,000 percentage bond with 10% down,

18   which must be co-signed by an individual with lawful status in the United States.

19

20


     ORDER DENYING UNITED STATES’ MOTION FOR DETENTION AND
     SETTING CONDITIONS OF RELEASE - 4
      Case 1:21-cr-02007-SAB   ECF No. 28   filed 02/18/21   PageID.46 Page 5 of 5




1        DATED February 18, 2021.

2                             s/Mary K. Dimke
                              MARY K. DIMKE
3                    UNITED STATES MAGISTRATE JUDGE

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20


     ORDER DENYING UNITED STATES’ MOTION FOR DETENTION AND
     SETTING CONDITIONS OF RELEASE - 5
